 In the Mattel'of READEMANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERSOF AMERICA, AFFILIATED WITH C. I. O.Case No. C-1366.-Decided October 19, 1939Shirt Alanufactvvring Industry-Settlcment:stipulation providing for compli-ance with the Act, including reinstatement of eight employees and back payin specified amount to four of the employees-Order; entered on stipulation.Mr. Thurlow Smoot,for the Board.Mr. Willard Young Morris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 26, 1.939, Amalgamated Clothing Workers of America,affiliated with C. I. 0., herein called the Union, filed a second amendedcharge 1 with the Regional Director for the Fourteenth Region (St.Louis,Missouri)alleging that Reade Manufacturing Company,Malden, Missouri, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On August 28, 1939, prior to the issuance of the Board's complaint,the respondent, the Union,.and counsel for the Board entered into astipulation in settlement of the case.This stipulation provides asfollows :It is hereby stipulated by and between the Reade Manufactur-ing Company, hereinafter called the Respondent, AmalgamatedClothing Workers of America, hereinafter called the Union, andThurlow Smoot, attorney for the National Labor RelationsBoard, that :1.Upon the Second Amended Charge duly filed by the Union,theNational Labor Relations Board, may issue its Complaintherein against Respondent, which Complaint if issued will bein the form attached hereto as Appendix A.I On March 21, 1938, and May 29, 1939, respectively, the Unionhad filed a charge andan amended charge.16 N. L. R. B., No. 20.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.The respondent Reade Manufacturing Company is a cor-poration formed under the laws of the State of Kentucky andlicensed to do business in the State of Missouri.The said Re-spondent maintains an office and plant in the City of Malden,Missouri, where it is engaged in the manufacture, sale and distri-bution of men's shirts.III.The respondent Reade Manufacturing Company, while en-gaged as above described, in the course and conduct of its busi-ness, causes and has continuously caused a substantial portionof the materials used by it in the manufacture, sale and distribu-tion of men's shirts, referred to above, to be purchased and trans-ported in interstate commerce from and through states of theUnited States other than the State of Missouri to its plant inthe State of Missouri ; and causes and has continuously causeda substantial portion of its finished products, manufactured inthe Malden plant, to be sold and transported in interstate com-merce from the said plant in the State of Missouri into andthrough states of the United States other than the State of Mis-souri, all of the aforesaid constituting a continuous flow of com-merce among the several states.IV. The total volume of sales of finished products for Re-spondent's plant in the year 1938 amounted to approximately$900,000, and the total volume of purchases of raw materials byRespondent for the year 1938 amounted to approximately$400,000.V. The Respondent is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.VI. The Union is a labor organization within the meaning ofthe National Labor Relations Act.VII. The Respondent agrees to accept service of the Complaintreferred to in Paragraph I hereinabove and to a Notice of Hear-ing to be attached thereto, and. waives its right to a hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board as set forth in Sections 10 (b)and (c) of the National Labor Relations Act.VIII. This stipulation together with the Second AmendedCharge, Complaint, and Notice of Hearing may be filed withtheChief Trial Examiner of the National Labor RelationsBoard, Washington, D. C., and when so filed shall constitute therecord in this case.IX. Upon this stipulation, if approved by the National LaborRelations Board, an Order may forthwith be entered by saidBoard providing as follows : READE MANUFACTURING COMPANY1731.The Respondent, its officers, agents, successors and assignsshall cease and desist:(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedunder Section 7 of the National Labor Relations Act.(b) From discouraging membership in the Union by discharg-ing or in any other manner discriminating against its employeesin regard to the hire and tenure of employment, or any condi-tion of employment, for the reason that they, or any of them,joined or assisted the Union or any other labor organization ofits employees.2.The Respondent, its officers, agents, successors and assignsshall take the following affirmative action which will effectuatethe policies of the Act :(a)Offer to Sally Elder, Pansy Siscoe, Grace Roberts, LydiaBuck, Anna Young, Eva Mansfield, Beatrice Holtzhauser andStellaTowery employment in their former positions in Re-spondent's Malden, Missouri, factory without prejudice to theirseniority and other rights and privileges.(b)Make whole the following persons for any losses of paythey have suffered by reason of their discharge by payment tothem of the sum of money set opposite their names.BeatriceHoltzhauser-------------------------------- $50.00Pansy Siscoe-----------------------------------------45.00Lydia Buck-----------------------------------------70.19Anna Young ----------------------------------------133. 00(c)Post immediately in conspicuous places at its Malden,Missouri, plant for sixty (60) consecutive days from the dateof posting, notices stating that the Respondent shall cease anddesist in the manner set forth in paragraphs 1 (a) and (b)hereof.(d)Notify the Regional Director for the Fourteenth Regionof the National Labor Relations Board upon her request of thesteps Respondent has taken to comply herewith.It is further agreed and stipulated by and between the partieshereto that any appropriate Circuit Court of Appeals of theUnited States may, upon application by the National LaborRelations Board, enter its decree enforcing the Order of theBoard.The Respondent waives its right to contest the entryof any such decree and its right to receive notice of the filing ofan application for the entry of such decree. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further agreed and stipulated by the parties hereto thatthe entire agreement between the parties hereto respecting theSecond Amended Charge and Complaint herein is containedwithin the terms of this stipulation and there is no verbal agree-ment of any kind which changes, alters or adds to thisstipulation.It is further agreed and stipulated by and between the partieshereto that if the National Labor Relations Board declines toissue a Complaint herein, Paragraphs IX, 1 (a), (b), and IX,2 (a), (b), (c), and (d) shall constitute a settlement agreementbetween the parties hereto and shall be in full force and effectas if it were a complete and separate instrument in and of itself.On September 28, 1939, the Board issued its complaint and noticeof hearing.Concerning the unfair labor practices, the complaintalleged, in substance, that the respondent terminated the employmentof and refused to reinstate 8 named employees because they joinedand assisted the Union and engaged in concerted activities for thepurpose of collective bargaining and other mutual aid and protec-tion; and that the respondent, by the, aforesaid acts and by otheracts, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act.On September 30, 1939, the Board issued an order approving thestipulation of August 28, 1939, making it part of the record, andtransferring the proceeding to the Board for the purpose of entry ofa decision and order by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTReade Manufacturing Company, a Kentucky corporation, havingan office and plant in Malden, Missouri, is engaged in the manu-facture, sale, and distribution of men's shirts.The respondent, inthe course and conduct of its business, causes and has continuouslycaused a substantial portion of the materials used by it to be pur-chased and transported to its plant in Missouri from other States;and causes and has continuously caused a substantial portion of thefinished products of its Missouri plant to be sold and transportedto other States. In 1938 the respondent purchased raw materialsvalued at approximately $400,000 and sold finished products valuedat approximately $900,000.The respondent admits that it is en-gaged in commerce within the meaning of the Act.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States. READE MANUFACTURING COMPANYORDER175Upon the basis of the above findings of fact, stipulation, and theentire record in the case,and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent,Reade Manufacturing Company,its officers,agents, successors,and assigns shall:1.Cease and desist :(a) From in any manner interfering with,restraining,or coercingits employees in the exercise of their right to self-organization, toform, join or assist labor organizations,tobargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed under Section 7 of theNational Labor Relations Act;(b)From discouraging membership in Amalgamated ClothingWorkers of America, affiliated with C. I. O., by discharging or inany other manner discriminating against its employees in regardto the hire and tenure of employment,or any condition of employ-ment, for the reason that they,or any of them,joined or assistedtheAmalgamated ClothingWorkers of America, affiliated withC. I. 0., or any other labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Sally Elder, Pansy Siscoe,Grace Roberts, LydiaBuck,Anna Young,Eva Mansfield,BeatriceHoltzhauser, andStella Towery,employment in their former positions in the respond-ent'sMalden, Missouri,factory without prejudice to their seniorityand other rights and privileges;(b)Make whole the following persons for any losses of pay theyhave suffered by reason of their discharge by payment to them ofthe sum of money set opposite their names :BeatriceHolzhauser------------------------------------- $50. 00Pansy5iscoe--------------------------------------------45.00LydiaBuck---------------------------------------------70.19AnnaYoung--------------------------------------------133.00(c)Post immediately in conspicuous places at its Malden, Mis-souri, plant for sixty(60) consecutive days from the date of post-ing, notices stating that the respondent shall cease and desist in themanner set forth in paragraphs 1 (a) and(b) hereof;(d)Notify the Regional Director for the Fourteenth Regionof the National Labor Relations Board upon her request of thesteps the respondent has taken to comply herewith.